UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012 o Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-26213 ROOMLINX, INC. (Exact name of registrant as specified in its charter) Nevada 83-0401552 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 11101 W. 120th Ave., Suite 200, Broomfield, Colorado 80021 (Address of principal executive offices) (303) 544-1111 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the Issuer’s common stock as of May 14, 2012, was 6,318,877. ROOMLINX, INC. INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2012 (unaudited) and December 31, 2011 1 Consolidated Statements of Comprehensive Income (Loss) for the Three Months Ended March 31, 2012 and 2011 (unaudited) 2 Consolidated Statement of Equity as of March 31, 2012 (unaudited) 3 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 6. Exhibits 22 Signatures 23 Roomlinx, Inc. CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Leases receivable, current portion Prepaid and other current assets Inventory Total current assets Property and equipment, net Leases receivable, non-current Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Accrued interest Capital lease obligation, current portion Notes payable, current portion Unearned income, current portion Deferred revenue, current portion Total current liabilities Capital lease obligation, less current portion - Notes payable, less current portion - Unearned income, less current portion Deferred revenue, less current portion - Line of credit, net of discount Total liabilities Equity: Preferred stock - $0.20 par value, 5,000,000 shares authorized: Class A - 720,000 shares authorized, issued and outstanding (liquidation preference of $144,000 ) Common stock - $0.001 par value, 200,000,000 shares authorized: 5,118,877 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Non-controlling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Roomlinx, Inc. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) for the three months ended March 31, 2012 and 2011 (unaudited) (unaudited) Revenues: Hospitality $ $ Residential Total revenues Direct costs and operating expenses: Direct costs (exclusive of operating expenses and depreciationshown seperately below): Hospitality Residential Operating expenses: Operations Product development Selling, general and administrative Depreciation expense Total direct costs and operating expenses Operating loss ) ) Non-operating (expense) income: Interest expense ) ) Foreign currency loss ) ) Interest income Other income (expense) - ) ) Net loss ) ) Less: Net (income) loss attributable to the non-controlling interest ) Net loss attributable to the Company ) ) Other comprehensive income: Currency translation gain Comprehensive loss ) ) Comprehensive loss attributable to the non-controlling interest - - Comprehensive loss attributable to the Company $ ) $ ) Net loss per common share: Basic and diluted $ ) $ ) Weighted average shares outstanding: Basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 2 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY For the Three Months Ended March 31, 2012 (Unaudited) Accumulated Preferred Stock A Common Stock Additional Other Total Number of Number of Paid - in Non-Contolling Accumulated Comprehensive Stockholders’ Shares Amount Shares Amount Capital Interest (Deficit) Income Equity (Deficit) Balances, January 1, 2012 $ ) $ ) $ Warrants issued in conjuction with draw on line of credit Comprehensive income Share-based compensation Net loss ) ) ) Balances, March 31, 2012 $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements 3 Roomlinx, Inc.
